ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition and supplementary petition for disciplinary action alleging that respondent Elizabeth Jane Sundby has committed professional misconduct. Respondent is also the subject of a disciplinary proceeding in North Dakota, where she is also licensed to practice law. Her North Dakota license has been suspended on an interim basis pending final determination of the allegations against her in that proceeding.
Respondent and the Director have entered into a stipulation for temporary suspension under Rule 16, Rules on Lawyers Professional Responsibility (RLPR), in this proceeding.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Elizabeth Jane Sundby is temporarily suspended from the practice of law under Rule 16, RLPR. Respondent shall comply with the requirements of Rule 26, RLPR.
BY THE COURT:
/s/ Paul H. Anderson Associate Justice